Citation Nr: 0125833	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
atrophy of the right lower extremity with associated back 
complaints, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1952.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran seeks service connection for 
a chronic back disability as secondary to the service-
connected right lower extremity.  This matter is referred to 
the RO for appropriate action.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
review.

First, this case was previously remanded, in March 2001, to 
allow the RO to provide the veteran with a statement of the 
case in accordance with 38 C.F.R. § 19.29.  The Board then 
instructed the RO to include in this statement of the case 

a summary of the evidence in the case 
relating to the issue with which the 
veteran has expressed disagreement, and 
in particular a summary of the applicable 
laws and regulations, with appropriate 
citations, and a discussion of how such 
laws and regulations affect the 
determination (italics in original).

The statement of the case provided to the veteran in January 
2000 contained no laws, regulations, or citations, and no 
discussion of how the relevant laws and regulations affected 
the RO's decision in the veteran's claim.  Thus, the Board 
observed, not only was the Board unable to ascertain the 
basis of the RO's decision to deny the veteran's claim for an 
increased evaluation for his service connected disability, 
but the veteran was not informed of the reasons his claim was 
denied and what he was required to show in order to prevail.

The RO reissued the January 2000 statement of the case in 
April 2001.  The new statement of the case does include the 
relevant laws, regulations, and citations.  However, the RO 
cites only to 38 C.F.R. § 4.124a, Diagnostic Code 8023 in 
evaluating the veteran's disability.  It is useful to review 
38 C.F.R. § 4.124a, which directs that

[With the exceptions noted, disability 
from the following diseases and their 
residuals may be rated from 10 percent to 
100 percent in proportion to the 
impairment of motor, sensory, or mental 
function.  Consider especially psychotic 
manifestations, complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, visceral 
manifestations, etc., referring to the 
appropriate bodily system of the 
schedule.  With partial loss of use of 
one or more extremities from neurological 
lesions, rate by comparison with the 
mild, moderate, severe, or complete 
paralysis of peripheral nerves] (italics 
added)

Diagnostic Code 8023 states only that a minimum of 30 percent 
is to be assigned for ascertainable residuals of progressive 
muscular atrophy.  The November 1999 VA examination report 
contains objective observations of marked weakness in the 
right lower extremity with a limp characterized by this 
weakness.  Moreover, review of the evidentiary record reveals 
that the veteran has been diagnosed with a type of lesion, as 
well as with various forms of muscle atrophy since his 
symptoms first manifested during active service.  Yet, the RO 
has not included the provisions of the diagnostic codes 
covering impairment of peripheral nerves or, in the 
alternative, the diagnostic codes pertaining to impairment of 
muscle groups under 38 C.F.R. § 4.73.  Nor has the RO 
included a discussion of why evaluation of the veteran's 
disability under these codes would not be appropriate given 
the current medical evidence.  Remand is therefore required 
to afford the RO the opportunity to comply with the terms of 
the March 2001 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Second, as previously discussed, the RO has evaluated the 
veteran's disability under only Diagnostic Code 8023, which 
concerns the ascertainable residuals of muscle atrophy.  In 
addition to the observation that other diagnostic codes may 
be used to evaluate the veteran's disability, the Board 
further notes that the RO has described the veteran's 
disability as atrophy of the right lower extremity with 
associated back complaints.  "Associated back complaints" 
was added to the description in a July 1986 rating decision, 
despite the fact that the rating decision itself denied 
entitlement to service connection for residuals of an 
inservice back injury.  In a March 1992 letter to the 
veteran's congressperson, the RO explained that the veteran's 
was evaluated at 30 percent for "service connected atrophy 
of the right lower extremity, to include pain in the 
lumbosacral area."

The RO's lack of discussion in the most recent statement of 
the case makes it difficult to determine what specific 
symptoms, including lumbosacral pain, are part of in the 
"associated back complaints" that are part and parcel of 
the service connected atrophy of the right lower extremity.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2001).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The record 
does not reflect that the RO has considered whether separate, 
compensable ratings should be assigned for those symptoms 
attributable to the "associated back complaints" that are 
part of the service connected disability.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Third, the law changed significantly during the pendency of 
the appellant's appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  Additionally, 
on August 29, 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran reported receiving treatment for his condition at 
VA in a November 1999 VA examination.  The most recent VA 
treatment records are dated in 1981.  In addition, he 
submitted private medical treatment records with his notice 
of disagreement, showing he had undergone treatment as 
recently as October 1999.  Moreover, he averred in May 2001 
that his condition has worsened and continues to get worse.  
The most recent VA examination is dated in November 1999 and 
reflects that the physician then instructed the veteran to 
report to the Orthopedic Clinic for further evaluation.  Any 
records of such VA treatment or further evaluation are not 
present in the claims file before the Board.

Under the revised law and regulations, VA records must be 
obtained and an attempt to obtain any private medical records 
must be made.  Furthermore, the present examination is 
potentially incomplete and thus inadequate for purposes of 
evaluating the veteran.  The RO should thus afford the 
veteran an opportunity to report for examination to determine 
the nature and extent of his service-connected atrophy of the 
right lower extremity, including the "associated back 
complaints."  See 66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1),(2),(4)).

Finally, the veteran reported, both to the physician 
conducting the November 1999 VA examination and his private 
physician in October 1999, that he became unable to work and 
had to retire at least in part due to his right leg 
disability. 

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his service-
connected atrophy of the right lower 
extremity with associated back 
complaints.  After obtaining any 
necessary authorization the RO should 
request that all identified health care 
providers furnish copies of all medical 
records of treatment accorded the veteran 
for his service-connected atrophy of the 
right lower extremity with associated 
back complaints.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran at Clay 
County Medical Clinics, P.C. and Clay 
County Hospital in Ashland, Alabama, and 
by VA Medical Center (MC) in Birmingham, 
Alabama.

2.  The RO should request that the 
veteran submit evidence concerning his 
occupational impairment and the impact of 
his service-connected right lower 
extremity with associated back complaints 
on his employment.  In the alternative, 
the RO should request that the veteran 
furnish the names and addresses of 
employers who have terminated the 
veteran's employment or declined to hire 
the veteran, or of agencies who have 
determined the veteran is disabled on the 
basis of his service connected right 
lower extremity with associated back 
complaints.  After obtaining any 
necessary authorization the RO should 
then request that the identified 
employers and/or agencies furnish the 
reasons for their termination or failure 
to hire the veteran, and/or the decision 
that found the veteran disabled, and any 
medical evaluation or treatment records 
upon which such decisions were based.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

4.  Following all of the above, the RO 
should schedule the veteran for an 
examination with the appropriate 
specialist(s) to determine the nature and 
extent of his service-connected right 
lower extremity with associated back 
complaints.  All indicated tests and 
studies should be accomplished.  The 
claims folder, this remand, and any 
documents procured as a result of this 
remand, should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's 
conclusions, and the reasons or bases 
therefor, are to be set forth in a clear, 
logical and concise manner in the 
examination report.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

6.  Thereafter, the RO should 
readjudicate the veteran's claims in 
light of the newly acquired evidence.  
The RO should consider the applicability 
of other diagnostic codes, and whether 
the veteran exhibits symptomatology that 
warrants separate, compensable 
evaluations under other diagnostic codes, 
in accordance with Esteban, supra.

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, a discussion as to which other 
diagnostic codes may be appropriate for 
evaluating the service-connected 
disability and why or why not evaluation 
under such codes is or is not appropriate 
given the current medical evidence, and, 
if necessary, of what the veteran is 
required to show in order to prevail in 
his claim.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  When 
requested to appear for an examination, the veteran is 
reminded that it is his responsibility to report for 
examination as scheduled, and that the consequences for 
failing to report for VA examination without cause may 
include denial of his claim.  38 C.F.R. § 3.158, 3.655 
(2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




